Heydenfeldt, J., delivered the opinion of the Court.
Murray, C. J., concurred.
First, The record shows what is the verdict; and the affidavits of jurors will not be taken to contradict it. It is not shown otherwise by the record, that the Judge misinterpreted the first finding which the jury made.
Second, The declaration describes the land by a certain, name, and this is as good a description as one by metes and bounds, if it can be rendered sufficiently certain by the evidence. The fact that the name (a Spanish one) can be translated into English so as to mean nothing, does not alter or affect its potency as a name descriptive of a place.
Third, Without deciding that notice to quit was necessary, it is a sufficient answer that the objection is too late; it should have been made upon the trial at nisi prius.
Fourth, The Court correctly refused the charge. A party’s possession is not always confined to his actual enclosure. See Plume v. Leonard & Thompson, decided by this Court.
Fifth, The Court also correctly refused the charges mentioned in the fifth point. It is not for the jury to determine whether the fact of prior possession is evidence of title—it is so declared by law. Nor is it the province of the jury to determine that “ the possession was of such a character as from which a grant could be fairly presumed.”
There is no error in the record brought to our notice by the assignment, and the judgment is affirmed.